                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6   Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Dustin Lewis
                                                                    8
                                                                                                  UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                             DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                      Case No. 2:17-cr-00391-APG-VCF
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                Plaintiff,
                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                            STIPULATION TO MODIFY ORDER
                                                                   14     DUSTIN M. LEWIS,                                 SETTING CONDITIONS OF RELEASE
                                                                                                                             TO ALLOW TRAVEL [ECF NO. 15]
                                                                   15                           Defendant.

                                                                   16
                                                                   17   IT IS HEREBY STIPULATED AND AGREED, by and between the United States of America,

                                                                   18   by and through John Patrick Burns, Assistant United States Attorney and Defendant, Dustin M.
                                                                   19   Lewis, by and through his attorneys, Peter S. Christiansen and Kendelee L. Works, that the

                                                                   20   Order Setting Conditions of Release [ECF No. 15] be modified as follows:

                                                                   21           1.    Paragraph 20, which limits Defendant Lewis’ travel to the Continental U.S., shall

                                                                   22                 be modified to allow Defendant to travel outside of the U.S. during October

                                                                   23                 2019, with Peru as his travel destination to attend to business related matters.
                                                                   24                 Defendant Lewis will provide his U.S. Pretrial Services Supervising Officer with

                                                                   25                 his travel documentation and itinerary at least two weeks prior to his scheduled

                                                                   26                 departure date.

                                                                   27           2.    Paragraphs 17 and 19, which required the surrender of Lewis’ passport and

                                                                   28                 preclude him from obtaining a passport, shall be modified to require U.S. Pretrial
                                                                    1              Services to return Defendant Lewis’ passport to him at least two business days
                                                                    2              prior to his documented scheduled departure. Defendant Lewis shall be required
                                                                    3              to return his passport to U.S. Pretrial Services within two business days of his
                                                                    4              documented date of return to the U.S.A.
                                                                    5       3.     The Pre-trial Services Officer supervising Lewis has informed Counsel for Lewis
                                                                    6              that he has no objection to Lewis traveling outside the U.S.A. with Peru as his
                                                                    7              travel destination so long as Defendant Lewis provides his travel itinerary in
                                                                    8              advance and returns his passport within 2 business days of his return.
                                                                    9       4.     All other provisions of the Order Setting Conditions of Release shall remain
                                                                   10              unchanged.
CHRISTIANSEN LAW OFFICES




                                                                   11       DATED: September 30, 2019.
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                                                        CHRISTIANSEN LAW OFFICES                        UNITED STATES ATTORNEY
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14   By /s/ Peter S. Christiansen                    By     /s/ Patrick Burns
                                                                          PETER S. CHRISTIANSEN                              PATRICK BURNS
                                                                   15
                                                                          KENDELEE L. WORKS                                  Assistant United States Attorney
                                                                   16     Counsel for Dustin M. Lewis

                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                    2
                                                                    1
                                                                                                   UNITED STATES DISTRICT COURT
                                                                    2
                                                                                                              DISTRICT OF NEVADA
                                                                    3
                                                                          UNITED STATES OF AMERICA,
                                                                    4                                                       Case No. 2:17-cr-00391-APG-VCF
                                                                    5                            Plaintiff,

                                                                    6     vs.
                                                                                                                             STIPULATION TO MODIFY ORDER
                                                                    7     DUSTIN M. LEWIS,                                  SETTING CONDITIONS OF RELEASE
                                                                                                                                      [ECF NO. 15]
                                                                    8                            Defendant.
                                                                    9
                                                                   10           Pursuant to the Stipulation of the Parties and good cause appearing,
CHRISTIANSEN LAW OFFICES




                                                                   11           IT IS ORDERED that the Order Setting Conditions of Release [ECF No. 15] be
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   modified as follows:
                                 Las Vegas, Nevada 89101




                                                                   13           1.      Paragraph 20, which limits Defendant Lewis’ travel to the Continental U.S.,
                                                                   14                  shall be modified to allow Defendant to travel outside of the U.S. during October
                                                                   15                  2019, with Peru as his travel destination to attend to business related matters.
                                                                   16                  Defendant Lewis will provide his U.S. Pretrial Services Supervising Officer with
                                                                   17                  his travel documentation and itinerary at least two weeks prior to his scheduled
                                                                   18                  departure date.
                                                                   19           2.     Paragraphs 17 and 19, which required the surrender of Lewis’ passport and
                                                                   20                  preclude him from obtaining a passport, shall be modified to require U.S. Pretrial
                                                                   21                  Services to return Defendant Lewis’ passport to him at least two business days
                                                                   22                  prior to his documented scheduled departure. Defendant Lewis shall be required
                                                                   23                  to return his passport to U.S. Pretrial Services within two business days of his
                                                                   24                  documented date of return to the U.S.A
                                                                   25           3.      The Pre-trial Services Officer supervising Lewis has informed Counsel for
                                                                   26                  Lewis that he has no objection to Lewis traveling outside the U.S.A. with Peru as
                                                                   27                  his travel destination so long as Defendant Lewis provides his travel itinerary in
                                                                   28                  advance and returns his passport within 2 business days of his return.


                                                                                                                        3
                                                                    1   4.    All other provisions of the Order Setting Conditions of Release shall remain
                                                                    2         unchanged.
                                                                    3   DATED AND DONE this 30th day of September, 2019.

                                                                    4
                                                                    5
                                                                                                           ________________________________
                                                                    6
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                    7
                                                                    8
                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                              4
